Citation Nr: 1526149	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  10-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to March 27, 2006 for the assignment of a 40 percent rating for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from April 1972 to May 1975, from April 1978 to October 1978, and from January 1981 to April 1981.  The Veteran also had service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In August 2009, the Board remanded this issue in order for the Regional Office (RO) to issue a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  This was done and, in May 2010, the Veteran perfected his appeal.

In March 2015, the Board remanded the case for the Veteran to be scheduled for a requested Travel Board hearing at the RO before a Veterans Law Judge.  The hearing was scheduled in May 2015; however, in an April 2015 written statement the Veteran indicated that he was unable to travel to Atlanta.  He inquired as to whether a "teleconference" hearing could be scheduled at the Brunswick VA CBOC instead.  Unfortunately, it is not currently possible to conduct a hearing either in person or by videoconference at any location other than the RO.  Further, in light of the Board's dismissal of the appeal, there is no prejudice to the Veteran in not affording him a hearing at another location.


FINDING OF FACT

The March 2007 Board decision denying a rating in excess of 20 percent for lumbosacral strain prior to March 27, 2006 was final when issued, and any subsequent adjudication of this issue by the Board is constrained by the principles of finality and res judicata.


CONCLUSION OF LAW

Because of the March 2007 final Board decision, the Board now does not have jurisdiction to consider the issue of an effective date earlier than March 27, 2006 for a 40 percent disability rating for lumbosacral strain.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Issues concerning the rating of the Veteran's service-connected lumbosacral strain have previously been before the Board.  

By way of background, a June 1975 rating decision granted service connection for chronic lumbar strain.  A 10 percent rating was assigned from May 1975.  A March 1996 Board decision granted a 20 percent rating for lumbosacral strain.  A March 1996 rating decision assigned an effective date of March 1990 for the 20 percent rating.

A March 2002 rating decision denied a rating in excess of 20 percent for lumbosacral strain.  The Veteran appealed that rating decision.  In August 2005, the Board remanded the issue of entitlement to a rating in excess of 20 percent for lumbosacral strain for further development.  

While in remand status, in an August 2006 rating decision, the Veteran was granted a 40 percent rating for lumbosacral strain effective from March 27, 2006.  The issue of a rating in excess of 20 percent prior to that date remained on appeal, which would be essentially similar as phrasing the issue as an earlier effective for the 40 percent rating prior to March 27, 2006.  In October 2006, the RO received a statement from the Veteran that purported to be a "notice of disagreement" with effective date of March 27, 2006 assigned for the 40 percent rating for lumbosacral strain in the August 2006 rating decision.

In a March 2007 decision, the Board, in pertinent part, denied a rating in excess of 20 percent for lumbosacral strain prior to March 27, 2006.  

During the relevant time period discussed above, another issue, entitlement to service connection for diabetes mellitus, remained on appeal.  When that issue was returned to the Board, the Board issued an August 2009 decision that listed as an issue on appeal entitlement to an effective date earlier than March 27, 2006 for a 40 percent disability rating for lumbosacral strain.  In the decision, the Board also found that the earlier effective date issue needed to be remanded under Manlincon v. West, 12 Vet. App. 238 (1999), for issuance of a statement of the case.  Specifically, this was not a proper jurisdictional finding that the Veteran had filed a notice of disagreement with the effective date assigned in the August 2006 rating decision.  This is because the issue regarding the rating of lumbosacral strain was already on appeal at the time of the August 2006 rating decision and was then finally decided by the Board in its March 2007 decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (when less than the maximum available benefit for a schedular rating is awarded, the issue remains on appeal).

Nevertheless, pursuant to the Board's remand, the statement of the case was issued in April 2010, and a VA Form 9 was received in May 2010, which generally perfects an appeal.

With few exceptions, Board decisions are final when issued.  38 C.F.R. § 20.1100.  As such, the March 2007 Board decision denying a rating in excess of 20 percent for lumbosacral strain prior to March 27, 2006 became final on March 19, 2007, the date of issuance of the decision.  Id.  The March 2007 decision was not appealed to the United States Court of Appeals for Veterans Claims (Court).  As noted by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Cook v. Principi, "principles of finality and res judicata apply to agency decisions that have not been appealed and have become final."  318 F.3d 1334, 1336 (Fed. Cir. 2002).  In DiCarlo v. Nicholson, 20 Vet. App. 52, 55-56 (2006), the Court explained the concept of res judicata as follows:

The concept of res judicata requires that there be only one valid decision on any adjudicated issue or claim; that decision is the only appropriate target for any future collateral attack on that issue or claim.  Cf. Hazan v. Gober, 10 Vet. App. 511, 520-21 (1997) (holding that where an unappealed final decision is determinative of an issue, an appellant is collaterally estopped from "relitigating the same issue based upon the same evidence, albeit for a different purpose").  Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005) ("'The purpose of the rule of finality is to preclude repetitive and belated readjudications of veterans' benefits claims.'" (quoting Cook, 318 F.3d at 1339)); Bissonnette, 18 Vet. App. at 112 ("In essence, the res judicata precedent ensures that a litigant may have his or her day in Court, but not two or three."); see also Hazan, supra.

There are two primary exceptions to the rule of finality, the reopening of a claim upon the receipt of new and material evidence, and/or revision on the grounds of clear and unmistakable error (CUE).  Cook, 318 F.3d at 1337 (discussing 38 U.S.C.A. §§ 5108, 5109A, 7111).  Even these limited exceptions are strictly bound by the principles of finality and res judicata.  See Russell v. Principi, 3 Vet. App. 310, 315 (1992) (entering a "cautionary note" that CUE does not mean that the same issue may be endlessly reviewed; that there is finality in veterans' benefits jurisprudence; and that once CUE is addressed it may not be raised again, it is res judicata).  See also Link v. West, 12 Vet. App. 39, 44 (1998) (citing Russell, 3 Vet. App. at 315) (stating that "under the principle of res judicata, [o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again").

The previous RO rating decisions concerning the rating and effective date of the rating of the Veteran's service-connected lumbosacral strain were subsumed in the final March 2007 Board decision.  38 C.F.R. § 20.1104.  See Hazan v. Gober, 10 Vet. App. 511 (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the RO is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.

As noted above, in the March 2007 decision, the Board denied a rating in excess of 20 percent for lumbosacral strain prior to March 27, 2006, which contemplates denying an earlier effective date for the 40 percent rating. 

Significantly, the RO would not have the authority to assign a rating or effective date contrary to the Board's order.  See Smith, 35 F.3d at 1526 (recognizing VA's administrative (RO)-judicial (BVA, appellate) review scheme, and declining to interpret a regulation in such a way that would, counter to that scheme, "oddly, permit an inferior [adjudicatory tribunal] to collaterally review the actions of a superior" appellate tribunal). 

No issue, or even a question of fact or law, was adjudicated in the August 2006 that was not subsequently addressed in the Board's decision of March 2007.  Thus, there was no specific error of fact or law that could be appealed via a notice of disagreement.  Accordingly, there is no error of fact or law before the Board at this time.  For these reasons, the Board now finds that the October 2006 correspondence is not a notice of disagreement and, as such, the Board does not have jurisdiction over the issue of an effective date earlier than March 27, 2006 for a 40 percent disability rating for lumbosacral strain.  The question of effective date the Veteran attempted to raise in October 2006 is precluded by the final March 2007 Board decision on the very same question of entitlement to a rating in excess of 20 percent for lumbosacral strain prior to March 27, 2006.  The Board recognizes that the procedural elements of a perfected appeal subsequently occurred along with the scheduling of a hearing.  However, there was no underlying jurisdictional authority for this sequence of events to occur.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(3).  As the Board lacks jurisdiction to consider the merits of the issue of an effective date earlier than March 27, 2006 for a 40 percent disability rating for lumbosacral strain, the instant decision does not address the issue's merits, and the Board finds that dismissal of the issue is the appropriate remedy. 


ORDER

The issue of an effective date earlier than March 27, 2006 for the assignment of a 40 percent rating for lumbosacral strain, is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


